 Case 3:21-cv-00133-MMH-MCR Document 1 Filed 02/09/21 Page 1 of 5 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                              Civil Case Number: ________________

                                                   :
Kina Jackson,                                      :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
Rosenthal, Morgan and Thomas, Inc.,                :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                           COMPLAINT

        For this Complaint, the Plaintiff, Kina Jackson, by undersigned counsel, states as follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Florida Consumer

 Collection Practices Act, Fla. Stat. §§ 559.55-559.785 (“FCCPA”) in its illegal efforts to collect

 a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Kina Jackson (“Plaintiff”), is an adult individual residing in St.

Augustine, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

559.55(2).
Case 3:21-cv-00133-MMH-MCR Document 1 Filed 02/09/21 Page 2 of 5 PageID 2




      5.      The Defendant, Rosenthal, Morgan and Thomas, Inc. (“RMT”), is a

Massachusetts business entity with an address of 12747 Olive Blvd., Suite 250, St. Louis,

Missouri 63141, operating as a collection agency, and is a “debt collector” as the term is defined

by 15 U.S.C. § 1692a(6) and is a “creditor” as defined in 559.55(3).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

  A. The Debt

      6.      The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

      7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

      8.      The Debt was purchased, assigned or transferred to RMT for collection, or RMT

was employed by the Creditor to collect the Debt.

      9.      RMT attempted to collect the Debt and, as such, engaged in “communications” as

defined in 15 U.S.C. § 1692a(2).

  B. RMT Engaged in Harassment and Abusive Tactics

      10.     On or about July 15, 2020, RMT contacted the Plaintiff in an attempt to collect

the Debt.

      11.     RMT left Plaintiff a voicemail message which failed to state that the

communication was from a debt collector, as required by law.

      12.     In the voicemail message, RMT stated that the call was regarding a “personal

business matter” for Ms. Kina Jackson.
Case 3:21-cv-00133-MMH-MCR Document 1 Filed 02/09/21 Page 3 of 5 PageID 3




  C. Plaintiff Suffered Actual Damages

      13.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendants’ unlawful conduct.

      14.     As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                            COUNT I

                 VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

      15.     The Plaintiff incorporates by reference Paragraphs 1 through 11 of this Complaint

as though fully stated herein.

      16.     The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

      17.     The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

      18.     The Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that Defendant failed

to inform the consumer that the communication was an attempt to collect a debt.

      19.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

      20.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

      21.     The Plaintiff is entitled to damages as a result of Defendant’s violations.
 Case 3:21-cv-00133-MMH-MCR Document 1 Filed 02/09/21 Page 4 of 5 PageID 4




                                             COUNT II

                  VIOLATIONS OF THE FLORIDA CONSUMER
             COLLECTION PRACTICES ACT, FLA. STAT. §§ 559.55-559.785

       22.     The Plaintiff incorporates by reference Paragraphs 1 through 11 of this Complaint

as though fully stated herein.

       23.     The Defendant refused to provide adequate identification of herself or himself or

her or his employer or other entity whom she or he represents when requested to do so by a

debtor from whom she or he is collecting or attempting to collect a consumer debt, in violation of

the Florida Consumer Collection Practices Act, Fla. Stat. § 559.72(15).

       24.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla. Stat.§ 559.77;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                       Fla. Stat.§ 559.77;

                   3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                       1692k(a)(3) and Fla. Stat. § 559.77;

                   4. Punitive damages pursuant to Fla. Stat. § 559.77; and

                   5. Such other and further relief as may be just and proper.

                       TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: February 9, 2021

                                              Respectfully submitted,

                                      By      /s/ Sergei Lemberg

                                              Sergei Lemberg, Esq.
Case 3:21-cv-00133-MMH-MCR Document 1 Filed 02/09/21 Page 5 of 5 PageID 5




                                 FL Bar No.: 1026228
                                 LEMBERG LAW, L.L.C.
                                 43 Danbury Road, 3rd Floor
                                 Wilton, CT 06897
                                 Telephone: (203) 653-2250
                                 Facsimile: (203) 653-3424
                                 Attorneys for Plaintiff
